Citation Nr: 0511193	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to an increased (compensable) evaluation for 
otitis media with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from January 1957 to January 
1960 and from January 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the noncompensable evaluation 
for otitis media with defective hearing.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's otitis media with bilateral hearing loss is 
manifested by tinnitus and bilateral hearing loss.

3.  The veteran is currently in receipt of a separate 10 
percent rating for service-connected tinnitus.


CONCLUSION OF LAW

The criteria for a compensable evaluation for otitis media 
with bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.87, Diagnostic Code 6200 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for increased rating for otitis media with bilateral 
hearing loss in the October 2002 rating decision, an April 
2003 statement of the case (SOC), a July 2004 letter, and 
supplemental statements of the case (SSOC) issued in August 
2003 and November 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  This was specifically done 
in the July 2004 letter.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including records of 
VA outpatient treatment and hospitalization.  The veteran has 
not identified any additional records not already obtained.  
The veteran was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA provided examinations in July 2002 and August 2003.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed a claim for 
increased rating in May 2001.  An initial rating decision was 
made in October 2002.  Only after this rating did VA comply 
with the provisions of the VCAA and provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim for increased rating for otitis media 
with bilateral hearing loss, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and in November 
2004 the veteran's claim for increased rating was 
readjudicated.  The Board therefore concludes that the 
failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Factual Background

Service connection for otitis media with defective hearing 
was granted in a July 1960 rating decision, and a 
noncompensable rating was assigned.  In May 2001, the veteran 
filed a claim for increased rating noting that his condition 
had worsened.  Records were obtained showing that the veteran 
underwent a left tympanoplasty in March 2002 for a perforated 
left tympanic membrane.

On VA examination in July 2002, the veteran noted a history 
of exposure to loud noise such as explosions, gunfire and 
tank engine noise while in the service.  He started 
experiencing hearing loss after he experienced an episode of 
severe otitis media in the left ear that caused perforation 
of the tympanic membrane.  He also had a constant buzzing 
noise in his left ear.  He complained of occasional pain 
above his left ear in the area where the tissue was taken for 
the graft for his tympanoplasty in 2002.  He did not have 
discharge.  He complained about pruritus in the left ear 
since the surgery.  On examination, the external canal showed 
some degree of dryness in the left.  There was some 
significant wax in the right ear.  The tympanic membrane on 
the right revealed some tympanosclerosis.  There was some 
significant amount of tympanosclerosis on the graft in the 
left ear.  The tympanum was nontender bilaterally, the 
mastoid intact bilaterally.  Tinnitus was noted as secondary 
to the ear problem.  The examiner noted there was no evidence 
of active ear disease, infection of the middle or inner ear, 
peripheral vestibular disorder, or Meniere's syndrome nor 
were there any complications noted of the ear disease at the 
time of the examination.  The diagnoses were tinnitus in the 
left ear, secondary to left ear infection, bilaterally 
symmetric neurosensory hearing loss, mild to moderate in both 
ears, tympanosclerosis bilaterally, and condition post 
tympanoplasty in the left ear.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
50
60
LEFT
40
50
45
55
65

Average pure tone loss was 47 decibels in the right ear, and 
54 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 92 percent in the left ear.

In August 2003, the veteran underwent another VA examination.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
65
60
LEFT
55
55
55
65
60

Average pure tone loss was 58 decibels in the right ear, and 
59 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
96 percent in the left ear.  Examination of the middle ear 
showed findings within normal limits.

VA outpatient treatment records have been obtained and 
associated with the claims file.  Audiology clinic visits in 
September and October 2003, April and June 2004 were only for 
hearing aid cleaning and repair.

Legal Criteria

Disability evaluations are determined by the application of 
the  VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §  4.1 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) provides a 10 percent 
rating when there is evidence of suppuration or aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  It is noted that 
hearing impairment and complication such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull 
are to be rated separately.  Chronic nonsuppurative otitis 
media with effusion, also referred to as serous otitis media, 
is to be rated as hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal auditory acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. Part 4, § 4.85, Tables VI-VII, Diagnostic Code 6100 
(2004).   An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86 (2004).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Analysis

The veteran's service-connected otitis media with bilateral 
hearing loss is manifested by essentially only hearing loss 
and tinnitus.  Chronic suppuration has not been noted in the 
medical evidence, nor has any of the other criteria such as 
labyrinthitis, facial nerve paralysis or bone loss.  He has 
been separately service connected for tinnitus in a September 
2004 rating decision and is already receiving a 10 percent 
evaluation for that disability on a secondary basis which 
leaves consideration of the veteran's hearing loss as the 
only other manifestation of his disability.  See 38 C.F.R. 
§ 4.14 (Avoidance of pyramiding; the evaluation of the same 
disability under various diagnoses is to be avoided).

Based on the audiological results, and the criteria set forth 
in the Schedule, the veteran's hearing loss is assigned no 
greater than Level I for either ear from the July 2002 VA 
examination results (using Table VI).  This degree of 
bilateral hearing loss, under the Schedule, warrants 
assignment of a 0 percent evaluation under Diagnostic Code 
6100.  

From the August 2003 VA examination results, the right ear is 
Level II (using Table VI) and the left ear is Level IV (using 
Table VIA under 38 C.F.R. § 4.86).  This degree of bilateral 
hearing loss, under the Schedule, warrants assignment of a 0 
percent evaluation under Diagnostic Code 6100.  

The preponderance of the evidence is against a higher 
(compensable) evaluation for the veteran's service-connected 
otitis media with bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6200 (2004).   Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Lastly, the Board is cognizant of the "benefit of the 
doubt" rule reflected in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102, 4.3; however, this case does not present an approximate 
balance of positive and negative evidence for application of 
the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


An increased rating for otitis media with bilateral hearing 
loss is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


